COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In the Interest of A.F.R. AKA Baby Boy R

Appellate case number:    01-20-00355-CV

Trial court case number: 2018-04986J

Trial court:              315th District Court of Harris County

Date motion filed:        November 30, 2020

Party filing motion:      Appellant


        It is ordered that the motion for en banc reconsideration is denied. See TEX. R. APP. P.
49.7.


Judge’s signature: ____/s/ Sherry Radack_______
                   Acting for the Court

En banc Court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.


Date: ___December 31, 2020_____